

116 S3795 IS: Registration for Index Linked Annuities Act of 2020
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3795IN THE SENATE OF THE UNITED STATESMay 21, 2020Ms. Smith (for herself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo direct the Securities and Exchange Commission to revise any rules necessary to enable issuers of index-linked annuities to use the securities offering forms that are available to other issuers of securities1.Short titleThis Act may be cited as the Registration for Index Linked Annuities Act of 2020.2.Parity for registered index linked annuities regarding registration rules(a)DefinitionIn this section, the term registered index linked annuity means an annuity that—(1)is deemed a security;(2)is required to be registered with the Securities and Exchange Commission;(3)that is issued by an insurance company that is subject to the supervision of the insurance commissioner of the applicable State;(4)is not issued by an investment company; and(5)the returns of which—(A)are based on the performance of a specified index rate or other financial tracking vehicle;(B)are subject to a modification of positive and negative returns by a financial calculation mechanism; and(C)may be subject to a market value adjustment if amounts are withdrawn prior to the end of the period during which such adjustment applies.(b)Revision to rulesNot later than the end of the 180-day period beginning on the date of enactment of this Act, the Securities and Exchange Commission shall propose and, not later than 1 year after the date of enactment of this Act, the Commission shall prepare and finalize any new or amended rules, as appropriate, to establish a new form on which an issuer of a registered index linked annuity may register such registered index linked annuity, subject to conditions the Commission determines appropriate. Any action that the Securities and Exchange Commission takes pursuant to this subsection shall consider the availability of information to investors.(c)Treatment if revisions not completed in a timely mannerIf the Securities and Exchange Commission fails to complete the revisions required by subsection (b) by the time required by such subsection, any registered index linked annuity may be registered on the form described in section 239.17b of title 17, Code of Federal Regulations. Such registration shall be prepared pursuant to applicable provisions of the form. (d)Rule of constructionNothing in this Act shall be construed to limit the authority of the Securities and Exchange Commission to determine the information to be requested in the form described in subsection (b).